DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on September 23, 2021, as directed by the Non-Final Rejection on June 25, 2021. Claims 1 and 3 are amended. Claims 1-24 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed September 23, 2021, with respect to claims 1-24 have been fully considered and are persuasive.  The rejections of claims 1-24 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Ericksen (#48954) on October 20, 2021.
The application has been amended as follows: 
	Replace Claim 9 with the following:
	9. The ventilation system of claim 6, wherein the processor is configured to calculate a leak flow rate during a breath according to the equation: 
Leak Flow Rate = Leak Factor x Mask Pressure, wherein 
Leak Flow Rate = the flow rate at which air exits the plurality of leak openings of the mask body; and 
Mask Pressure = the measured pressure within the mask; and 
Leak Factor = a calculated average of the air flow rate between breaths divided by the Mask Pressure between breaths.
Replace Claim 12 with the following:
	12. The ventilation system of claim 10, wherein the processor is configured to determine the Leak Factor for each respective breath of the subject.
Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record may be seen as Kwok (U.S Publication No. 2009/0205662 A1), Haibach (U.S Publication No. 2013/0213401 A1), Ming (U.S Patent No. 7,726,314 B1), Nelson (U.S Publication No. 2020/0324150 A1) and Varga (U.S Publication No. 2012/0289851 A1).
	Regarding claim 1, Kwok discloses a ventilation mask with a mask body (mask 6, see Paragraph 0053 and Fig. 1) with an inner and outer surface (see Fig. 1), a pressure sensor (4p, see Fig. 1 and Paragraph 0053) to measure pressure within the mask (see Paragraph 0055), an inlet opening (Fig. 1, where mask 6 connects to conduit 8) and a plurality of leak openings that extend between the inner and outer surface (exhaust 13, see Fig. 1 and Paragraph 0053); and a blowing assembly (blower 2, see Paragraph 0053 and 0050) where the mask receives air from the blowing assembly (Paragraph 0053 and 0050).
	Haibach teaches positioning a plurality of leak openings about the mask body (see Paragraph 0040 and 0051; holes 34/92 are positioned in the vicinity of the peripheral face interface portion and are thus also positioned ‘about’ the peripheral face interface portion).
	However, Haibach does not teach wherein the openings of the plurality of leak openings are disposed around a peripheral edge of the mask body. The word ‘about’ is defined as being on all sides, and as such the leak openings must be positioned around a peripheral edge of the mask body, must also be spaced about a peripheral portion of the mask body that interfaces with the patients face, and must also spaced apart so that the plurality of the leak openings cannot be fully blocked when held by a hand of an operator. The leak openings of Haibach are located centrally, as opposed to being around a peripheral edge of the mask body. The devices of Ming, Nelson and Varga similarly do not disclose ventilation holes that are located around a peripheral edge of the mask body and are spaced about a peripheral face interface portion of the mask body. Furthermore, some ventilation holes are clustered 
	Furthermore, there is no teaching or suggestion which would teach moving the leak openings to all be disposed around a peripheral edge of the mask body, about a peripheral face interface portion of the mask body, and to space them apart so that the leak openings cannot be fully blocked by a hand of a user in use.
	Similar arguments can be made for claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785